SHARE EXCHANGE AGREEMENT


This Agreement has been made and entered into as of this 16th day of May, 2008,
by and among Emporia, Inc., a Nevada corporation having its principal business
address at The Old Vicarage, Church Street, Uttoxeter, Staffordshire, United
Kingdom. ST14 8AA ("Emporia"); Intent21 Ltd., a company organized pursuant to
the laws of England and Wales having its principal business address at Unit 1,
J2 Business Park, Bridge Hall Lane, Bury, Greater Manchester, United Kingdom,
BL9 7NY ("Intent21"), and the shareholders of Intent21 that represent 100% of
the issued and outstanding shares of Intent21 as specifically set forth on
Exhibit A attached hereto (collectively, jointly and severally "Shareholders").


RECITALS


A. The Shareholders and the respective Boards of Directors of each of Intent21
and Emporia, have approved and declared it advisable to effect a share exchange
(the "Exchange") pursuant to which Emporia will acquire all of the issued and
outstanding shares of Intent21 (the “Transferred Shares”) from the Shareholders
in exchange for, collectively, 32,500,000 shares of common stock of Emporia.
 
B. The Shareholders and the respective Boards of Directors of Intent21, Intent21
and Emporia have determined that the Exchange is in furtherance of and
consistent with their respective long-term business strategies and is fair to
and in the best interests of their respective stockholders.


NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements contained herein, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


Article I


The Share Exchange


SECTION 1.1 The Share Exchange. Upon the terms and subject to the conditions set
forth in this Agreement, at the Closing, the Shareholders shall sell, convey,
assign, transfer and deliver to Sorrel, free and clear of all Liens, and Emporia
shall purchase, all right, title and interest in and to all of such
Shareholder’s shares of the Transferred Shares, free and clear of all liens,
security interests, charges, encumbrances and rights of others. In consideration
for the shares of Transferred Shares so acquired by Emporia, Emporia shall issue
and deliver the agreed shares of Emporia common stock (“Emporia Common
Stock”)(an aggregate of 32,500,000 shares of Emporia Common Stock) to the
Shareholders, in exchange for each share of Transferred Share transferred to
Emporia pursuant to this Agreement, as soon as practicable following the
satisfaction or permissible waiver of the conditions set forth in Article 5.


SECTION 1.2 Closing. Subject to the terms and conditions of this Agreement, the
closing of the Exchange and the consummation of the other transactions
contemplated hereby (the "Closing") shall take place at the offices of Davisson
& Associates, PA, 3649 Brunswick Avenue North, Minneapolis, MN 55422 on May 19,
2008, 8:00 a.m. Central Standard Time (or at such other date, time and place as
the parties hereto may agree).


SECTION 1.3 Effective Time. On the date of Closing, the Shareholders shall
deliver to Emporia stock certificates (the "Transferred Shares Certificates")
representing the Transferred Shares duly endorsed in blank or accompanied by
stock powers endorsed in blank.



--------------------------------------------------------------------------------


 
Article II


REPRESENTATIONS AND WARRANTIES OF INTENT21


The Shareholders and Intent21, collectively, jointly and severally, represent,
warrant and covenant to Emporia as follows and acknowledges that Emporia is
relying upon such representations and warranties in connection with the
Contemplated Transactions (as hereinafter defined):


SECTION 2.1 Capitalization. The outstanding and issued capital stock of Intent21
consists of 100% of the companies ordinary shares which are owned by
Shareholders as specifically set forth on Exhibit A attached hereto. Intent21
does not and, at the Closing, Intent21 will not, have outstanding any capital
stock or other securities or any rights, warrants or options to acquire
securities of Intent21 or any convertible or exchangeable securities and, other
than Emporia pursuant to this Agreement, no person has or, at Closing will have,
any right to purchase or otherwise acquire any securities of Intent21. There
are, and at Closing there will be, no outstanding obligations of Intent21 to
repurchase, redeem or otherwise acquire any securities of Intent21. All of the
Transferred Shares are, and at Closing will be, duly authorized, duly and
validly issued, fully paid and non-assessable, and none were issued in violation
of any preemptive rights, rights of first refusal or any other contractual or
legal restrictions of any kind.


SECTION 2.2 Title to the Shares. The Shareholders are the beneficial owners and
hold good and valid title to the Transferred Shares free and clear of any Lien.
Upon consummation of the Contemplated Transactions and the satisfaction of the
conditions to Closing set forth herein, Emporia will own all of the issued and
outstanding shares of capital stock of Intent21, free and clear of any Lien. At
the Closing, the Shareholders will deliver the Transferred Shares to Emporia
free and clear of any Lien.


SECTION 2.3 Authority Relative to this Agreement. Intent21 and each Shareholder
has full power, capacity and authority to execute and deliver each Transaction
Document to which it is or, at Closing, will be, a party and to consummate the
transactions contemplated hereby and thereby (the "Contemplated Transactions").
The execution, delivery and performance by each Shareholder and Intent21 of each
Transaction Document and the consummation of the Contemplated Transactions to
which Intent21 or the Shareholders, are, or at Closing, will be, a party will
have been duly and validly authorized by each Shareholder and Intent21,
respectively, and no other acts by or on behalf of either the Shareholders or
Intent21 will be necessary or required to authorize the execution, delivery and
performance by the Shareholders and Intent21 of each Transaction Document and
the consummation of the Contemplated Transactions to which it is or, at Closing,
will be, a party. This Agreement and the other Transaction Documents to which
the Shareholders and/or Intent21 is a party have been duly and validly executed
and delivered by the Shareholders and Intent21 and (assuming the valid execution
and delivery thereof by the other parties thereto) will constitute the legal,
valid and binding agreements of each Shareholder and Intent21 enforceable
against Shareholders and Intent21 in accordance with their respective terms,
except as such obligations and their enforceability may be limited by applicable
bankruptcy and other similar Laws affecting the enforcement of creditors' rights
generally and except that the availability of equitable remedies is subject to
the discretion of the court before which any proceeding therefor may be brought
(whether at law or in equity).


SECTION 2.4 No Conflicts; Consents. The execution, delivery and performance by
each Shareholder and Intent21 of each Transaction Document to which it is a
party and the consummation of the Contemplated Transactions to which the
Shareholders and/or Intent21 are a party, will not: (i) violate any provision of
the articles or memorandum of association of Intent21; (ii) require Intent21 or
any Shareholder to obtain any consent, approval or action of or waiver from, or
make any filing with, or give any notice to, any Governmental Body or any other
person, except as set forth on Schedule 2.4 (the "Intent21 Required Consents");
(iii) violate, conflict with or result in a breach or default under (with or
without the giving of notice or the passage of time or both), or permit the
suspension or termination of, any material Contract (including any Real Property
Lease) to which Intent21 is a party or by which it or any of its assets is bound
or subject, or to the best of the Shareholder’s and Intent21’s knowledge and
information result in the creation of any Lien upon any of the Transferred
Shares or upon any of the Assets of Intent21; (iv) violate any Order, any Law,
of any Governmental Body against, or binding upon, any Shareholder or Intent21
or upon any of their respective assets or the Business; or (v) violate or result
in the revocation or suspension of any Permit.


SECTION 2.5 Corporate Existence and Power. Intent21 is a company duly organized,
validly existing and in good standing under the laws of England and Wales, and
has all requisite powers, authority and all Permits required to own and/or
operate its Assets and to carry on the Business as conducted as of the date
hereof. Intent21 has no subsidiaries and does not directly or indirectly own any
equity or other interest or investment in any other person.


SECTION 2.6 Charter Documents and Corporate Records. Intent21 has heretofore
delivered to Emporia true and complete copies of the certificate of
incorporation and memorandum of association and minute books, or comparable
instruments, of Intent21 as in effect on the date hereof. The stock transfer
books of Intent21 have been made available to Emporia for its inspection and are
true and complete in all respects in accordance with their tenor.


SECTION 2.7 Financial Statements.


(a) Schedule 2.7A sets forth true, complete and correct copies of: (i)
Intent21's financial statements as of and for the years ended December 31, 2006
and December 31, 2007 (the "Annual Statement"); and (ii) Intent21's financial
statements as of and for the four months ended April 30, 2008 (the "Interim
Statements"). The Annual Statement present fairly and accurately in all material
respects the financial position of Intent21 as of its date, and the earnings,
changes in stockholders' equity and cash flows thereof for the periods then
ended in accordance with U.K. GAAP, consistently applied. Each balance sheet
contained therein or delivered pursuant hereto fully sets forth all consolidated
Assets and Liabilities of Intent21 existing as of its date which, under U.K.
GAAP, should be set forth therein, and each statement of earnings contained
therein or delivered pursuant hereto sets forth the items of income and expense
of Intent21 which should be set forth therein in accordance with U.K. GAAP.



--------------------------------------------------------------------------------


 
(b) All financial, business and accounting books, ledgers, accounts and official
and other records relating to Intent21 have been properly and accurately kept
and completed, and Intent21 has no knowledge, notice belief or information there
are any material inaccuracies or discrepancies contained or reflected therein.


SECTION 2.8 Liabilities. Intent21 has not incurred any Liabilities since April
30, 2008 (the "Latest Balance Sheet Date") except (i) current Liabilities for
trade or business obligations incurred in connection with the purchase of goods
or services in the ordinary course of the Business and consistent with past
practice, and (ii) Liabilities reflected on any balance sheet referred to in
Section 2.7(a).


SECTION 2.9 Intent21 Receivables. Except to the extent of the amount of the
allowance for doubtful accounts reflected in the Annual Statements, all the
Receivables of Intent21 reflected therein, and all Receivables that have arisen
since the Latest Balance Sheet Date (except Receivables that have been collected
since such date), are valid and enforceable Claims subject to no known defenses,
offsets, returns, allowances or credits of any kind, and constitute bona fide
Receivables collectible in the ordinary course of the Business except as
enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium, fraudulent conveyance or similar laws or principles of
equity affecting the enforcement of creditors rights generally.


SECTION 2.10 Absence of Certain Changes. (a)(a) Since April 30, 2008 Intent21
has conducted the Business in the ordinary course consistent with past practice,
except as disclosed on Schedule 2.10 hereof, and there has not been:


(i)  Any material adverse change in the Condition of the Business;


(ii) Any damage, destruction or other casualty loss (whether or not covered by
insurance), condemnation or other taking affecting the Business or the Assets of
Intent21;


(iii) Any change in any method of accounting or accounting practice by Intent21;


(iv) Except for normal increases granted in the ordinary course of business, any
increase in the compensation, commission, bonus or other direct or indirect
remuneration paid, payable or to become payable to any officer, stockholder,
director, consultant, agent or employee of Intent21, or any alteration in the
benefits payable or provided to any thereof;


(v) Any material adverse change in the relationship of Intent21 with its
employees, customers, suppliers or vendors;


(vi) Except for any changes made in the ordinary course of Business, any
material change in any of Intent21's business policies, including advertising,
marketing, selling, pricing, purchasing, personnel, returns or budget policies;


(vii) Any agreement or arrangement whether written or oral to do any of the
foregoing.


(viii) Intent21 has no Liability that is past due.


SECTION 2.11 Leased Real Property. (a)(a) Intent21 has no fee interest, purchase
options or rights of first refusal in any real property and Intent21 has no
leasehold or other interest in any real property, except as set forth on
Schedule 2.11 (the "Leased Real Property"), and all leases including all
amendments, modifications, extensions, renewals and/or supplements thereto
(collectively, "Real Property Leases") are described on Schedule 2.11.


SECTION 2.12 Personal Property; Assets. Intent21 has good and valid title to (or
valid leasehold interest in) all of its personal property and Assets, free and
clear of all Liens, except the Permitted Liens and as indicated on Schedule
2.12. The machinery, equipment, computer software and other tangible personal
property constituting part of the Assets and all other Assets (whether owned or
leased) are in good condition and repair (subject to normal wear and tear) and
are reasonably sufficient and adequate in quantity and quality for the operation
of the Business as previously and presently conducted. Schedule 2.12 contains a
list and description of all tangible personal property owned or leased by
Intent21 with a book value (before depreciation) of $10,000 or more. The Assets
constitute all of the assets, which are necessary to operate the Business of
Intent21 as currently conducted.


SECTION 2.13 Contracts. (a)(a) Schedule 2.13 sets forth an accurate and complete
list of all Contracts to which Intent21 is a party or by which it or its Assets
are bound or subject that: (i) cannot be cancelled upon 30 days' notice without
the payment or penalty of less than One Thousand Dollars ($1,000); or (ii)
involve aggregate annual future payments by or to any person of more than Five
Thousand Dollars ($5,000). True and complete copies of all written Contracts
(including all amendments thereto and waivers in respect thereof) and summaries
of the material provisions of all oral Contracts so listed have been made
available to Emporia.


(b) All Contracts to which Intent21 is a party are valid, subsisting, in full
force and effect and binding upon Intent21 and the other parties thereto, in
accordance with their terms, except that no representation or warranty is given
as to the enforceability of any oral Contracts. To the best of the Shareholders’
knowledge and belief, except as set forth on Schedule 2.13, Intent21 is not in
default (or alleged default) under any such Contract.
 

--------------------------------------------------------------------------------


 
SECTION 2.14 Patents and Intellectual Property Rights. Intent21 does not own any
patents, trademarks, trade names, service marks, brand marks, brand names, or
registered copyrights (collectively, the "Intellectual Property").


SECTION 2.15 Claims and Proceedings. There are no outstanding Orders of any
Governmental Body against or involving Intent21, its Assets, the Business, or
the Transferred Shares. There are no actions, suits, claims or counterclaims,
examinations, Intent21 Required Consents or legal, administrative, governmental
or arbitral proceedings or investigations (collectively, "Claims") (whether or
not the defence thereof or Liabilities in respect thereof are covered by
insurance), pending or against or involving Intent21, its Assets, the Business
or the Transferred Shares.


SECTION 2.16 Taxes. (a)(a) Except as set forth in Schedule 2.16:


(i) Intent21 has timely filed or, if not yet due but due before Closing, will
timely file all Tax Returns required to be filed by it for all taxable periods
ending on or before the date of Closing and all such Tax Returns are or, if not
yet filed, will be, upon filing, true, correct and complete in all material
respects;


(ii) Intent21 has paid, or if payment is not yet due but due before Closing,
will promptly pay when due to each appropriate Tax Authority, all Taxes of
Intent21 shown as due on the Tax Returns required to be filed by it for all
taxable periods ending on or before the date of Closing;


(iii) the accruals for Taxes currently payable as well as for deferred Taxes
shown on the financial statements of Intent21 as of the date of the Annual
Statement or the date of any financial statements delivered hereunder: (A)
adequately provide for all contingent Tax Liabilities of Intent21 as of the date
thereof; and (B) accurately reflect, as of the date thereof, all unpaid Taxes of
Intent21 whether or not disputed, in each case as required to be reflected
thereon in order for such statements to be in accordance with U.K. GAAP;


(iv) no extension of time has been requested or granted for Intent21 to file any
Tax Return that has not yet been filed or to pay any Tax that has not yet been
paid and Intent21 has not granted a power of attorney that remains outstanding
with regard to any Tax matter;


(v) Intent21 has not received notice of a determination by a Tax Authority that
Taxes are currently owed by Intent21 (such determination to be referred to as a
"Tax Deficiency") and, to the Shareholders' knowledge, no Tax Deficiency is
proposed or threatened;


(vi) all Tax Deficiencies have been paid or finally settled and all amounts
determined by settlement to be owed have been paid;


(vii) there are no Tax Liens on or pending against Intent21 or any of the
Assets, other than those which constitute Permitted Liens;


(viii) there are no presently outstanding waivers or extensions or requests for
a waiver or extension of the time within which a Tax Deficiency may be asserted
or assessed;


(ix) no issue has been raised in any examination, investigation, Intent21
Required Consents, suit, action, claim or proceeding relating to Taxes (a "Tax
Intent21 Required Consents") which, by application of similar principles to any
past, present or future period, would result in a Tax Deficiency for such
period;


(x) there are no pending or threatened Tax Audits of Intent21;


(xi) Intent21 has no deferred intercompany gains or losses that have not been
fully taken into income for income Tax purposes;


(xii) there are no transfer or other taxes (other than income taxes) imposed by
any state on Intent21 by virtue of the Contemplated Transactions; and


(xiii) no claim has been made by any Tax Authority that Intent21 is subject to
Tax in a jurisdiction in which Intent21 is not then paying Tax of the type
asserted.


(b) To the Shareholders’ knowledge, Intent21 has collected and remitted to the
appropriate Tax Authority all sales and use or similar Taxes required to be
collected on or prior to the date of Closing and has been furnished properly
completed exemption certificates for all exempt transactions and has no
information otherwise or notice of any claim by any government or jurisdiction
with regards thereto. Intent21 has maintained and has in its possession all
records, supporting documents and exemption certificates required by applicable
sales and use Tax statutes and regulations to be retained in connection with the
collection and remittance of sales and use Taxes for all periods up to and
including the date of Closing. With respect to sales made by Intent21 prior to
the date of Closing for which sales and use Taxes are not yet due as of the date
of Closing, all applicable sales and use Taxes payable with respect to such
sales will have been collected or billed by Intent21 and will be included in the
Assets of Intent21 as of the date of Closing.


SECTION 2.17 Compliance with Laws. Intent21 is not in violation of any order,
judgment, injunction, award, citation, decree, consent decree or writ
(collectively, "Orders") nor is Intent21 in violation of any Laws of any
Governmental Bodies affecting Intent21, the Transferred Shares or the Business.



--------------------------------------------------------------------------------


 
SECTION 2.18 Permits. Intent21 has obtained all licenses, permits, certificates,
certificates of occupancy, orders, authorizations and approvals (collectively,
"Permits"), and has made all required registrations and filings with all
Governmental Bodies, that are necessary to the ownership of the Assets, the use
and occupancy of the Leased Real Property, as presently used and operated, and
the conduct of the Business or otherwise required to be obtained by Intent21.
All Permits required to be obtained or maintained by Intent21 are listed on
Schedule 2.18 and are in full force and effect; no violations are or have been
recorded, nor have any notices or violations thereof been received, in respect
of any Permit; and no proceeding is pending or threatened to revoke or limit any
Permit; and the consummation of the Contemplated Transactions will not (or with
the giving of notice or the passage of time or both will not) cause any Permit
to be revoked or limited.


SECTION 2.19 Environmental Matters. Intent21 is, and at all times has been, in
full compliance with, and has not been and is not in violation of or liable
under, any Environmental Law.


SECTION 2.20 Finders Fees. There is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of Intent21 who might be entitled to any fee or commission from Intent21 in
connection with the consummation of the Contemplated Transactions.


SECTION 2.21 Disclosure. Neither this Agreement, the Schedules hereto, nor any
reviewed or unaudited financial statements, documents or certificates furnished
or to be furnished to Emporia by or on behalf of Intent21 or the Shareholders
pursuant to this Agreement contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary in order
to make the statements contained herein or therein not misleading. There are no
events, transactions or other facts, which, either individually or in the
aggregate, may give rise to circumstances or conditions which would have a
material adverse effect on the general affairs or Condition of the Business.


Article III


REPRESENTATIONS AND WARRANTIES OF EMPORIA


Emporia represents, warrants and covenants to Intent21 as follows and
acknowledges that the Shareholders are relying upon such representations and
warranties in connection with the Contemplated Transactions:


SECTION 3.1 Authority Relative to this Agreement. The Board of Directors has
authorized the officers of Emporia to execute and deliver each Transaction
Document to which it is or, at Closing, will be, a party and to consummate the
Contemplated Transactions. Following the approval of the shareholders of Emporia
with respect to the Contemplated Transactions, the execution, delivery and
performance by Emporia of each Transaction Document and the consummation of the
Contemplated Transactions to which it is or, at Closing, will be, a party no
other acts by or on behalf of Emporia are necessary or required to authorize the
execution, delivery and performance by Emporia of each Transaction Document and
the consummation of the Contemplated Transactions to which it is or, at Closing,
will be a party. This Agreement and the other Transaction Documents to which
Emporia is a party have been, executed and delivered by Emporia and (assuming
the valid execution and delivery thereof by the other parties thereto)
constitutes, or will, at the Closing, constitute, as the case may be, the legal,
valid and binding agreements of Emporia enforceable against it in accordance
with their respective terms, except as such obligations and their enforceability
may be limited by applicable Laws affecting the enforcement of shareholders’ or
creditors' rights generally and except that the availability of equitable
remedies is subject to the discretion of the court before which any proceeding
therefor may be brought (whether at law or in equity).


SECTION 3.2 No Conflicts; Consents. The execution, delivery and performance by
Emporia of each Transaction Document to which it is a party and the consummation
of the Contemplated Transactions to which Emporia is a party does not and will
not: (i) violate any provision of the certificate of incorporation or by-laws of
Emporia, as the case may be; (ii) other than the filing of Form 8K and such
other forms or schedules as may be required by the SEC, require Emporia to
obtain any consent, approval or action of or waiver from, or make any filing
with, or give any notice to, any Governmental Body or any other person; (iii)
except as set forth in Schedule 3.2, violate, conflict with or result in the
breach or default under (with or without the giving of notice or the passage of
time), or permit the suspension or termination of, any material Contract to
which Emporia is a party or any of them or any of its assets is bound or subject
or result in the creation or any Lien upon any assets of Emporia; or (iv)
violate any Order or, to Emporia’s knowledge, any Law of any Governmental Body
against, or binding upon, Emporia, or upon any of its respective assets or
businesses.


SECTION 3.3 Corporate Existence and Power of Emporia. Emporia is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada, and has all requisite corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.


SECTION 3.4 Capitalization. The authorized capital stock of Emporia consists of:
(i) 200,000,000 shares of common stock, $0.01 par value (the "Emporia Common
Stock"). Emporia has approximately 96,000,000 shares of common stock issued and
outstanding. All of Emporia Common Stock is, and at Closing will be, duly
authorized, duly and validly issued, fully paid and non-assessable, and none
were issued in violation of any pre-emptive rights, rights of first refusal or
any other contractual or legal restrictions of any kind except for 20,236,125
shares, issued to Challis International Limited which are the subject of a
re-issuance and escrow agreement currently being negotiated between. Emporia and
certain other parties.


SECTION 3.5 Disclosure of Information. Emporia has been given the opportunity:
(i) to ask questions of, and to receive answers from, persons acting on behalf
of Intent21 concerning the terms and conditions of the Contemplated Transactions
and the business, properties, prospects and financial conditions of Intent21;
and (ii) to obtain any additional information (to the extent Intent21 or the
Shareholders possesses such information or is able to acquire it without
unreasonable effort or expense and without breach of confidentiality
obligations) necessary to verify the accuracy of information provided about
Intent21.



--------------------------------------------------------------------------------


 
SECTION 3.6 SEC Filings. As soon as reasonably practical following the Closing
Date, Emporia will have taken reasonable steps to file with the SEC, forms,
reports, schedules, and statements that may be required to be filed by it with
the SEC within the three (3) year period ending on the Effective Time, and will
furnish or made available to Intent21 accurate and complete copies of all the
SEC Documents. As of their respective dates. As of their respective dates, these
reports and statements will not contain any untrue statement of a material fact
or omit to state a material fact required to be stated in them or necessary to
make the statements in them not misleading, in light of the circumstances under
which they are made and these reports and statements will comply in all material
respects with all applicable requirements of the Exchange Act and the Securities
Act.


SECTION 3.7 Liabilities. Except as set forth on Schedule 3.7, Emporia has not
incurred any Liabilities since April 30, 2008 except (i) current Liabilities for
trade or business obligations incurred in connection with the purchase of goods
or services in the ordinary course of the business and consistent with past
practice, and (ii) Liabilities reflected on any balance sheet referred to
herein.


SECTION 3.8 Absence of Certain Changes. (a)(a) Since April 30, 2008, Emporia has
conducted its business in the ordinary course consistent with past practice and
except as disclosed on Schedule 3.8 hereto there has not been:


(i) Any change in any method of accounting or accounting practice by Emporia;


(ii) Any increase in the compensation, commission, bonus or other direct or
indirect remuneration paid, payable or to become payable to any officer,
stockholder, director, consultant, agent or employee of Emporia, or any
alteration in the benefits payable or provided to any thereof;


(iii) Any material adverse change in the relationship of Emporia with its
employees, customers, suppliers or vendors;


(iv) Except for any changes made in the ordinary course of business, any
material change in any of Emporia's business policies, including advertising,
marketing, selling, pricing, purchasing, personnel, returns or budget policies;
and


(v) Any agreement or arrangement whether written or oral to do any of the
foregoing.


SECTION 3.09 Contracts. (a)(a) Schedule 3.10 sets forth an accurate and complete
list of all Contracts to which Emporia is a party or by which it or its assets
are bound or subject that: (i) cannot be cancelled upon 30 days' notice without
the payment or penalty of less than Fifty Thousand Dollars ($50,000); or (ii)
involve aggregate annual future payments by or to any person of more than Fifty
Thousand Dollars ($50,000). True and complete copies of all written Contracts
(including all amendments thereto and waivers in respect thereof) and summaries
of the material provisions of all oral Contracts so listed have been made
available to the Shareholders.


(b) All Contracts to which Emporia is a party are valid, subsisting, in full
force and effect and binding upon Emporia and the other parties thereto, in
accordance with their terms, except that no representation or warranty is given
as to the enforceability of any oral Contracts. To the best of Emporia’s
knowledge and belief, except as set forth on Schedule 3.09, Emporia is not in
default (or alleged default) under any such Contract.


SECTION 3.10 Claims and Proceedings. There are no outstanding Orders of any
Governmental Body against or involving Emporia, its assets or its business.
There are no Claims (whether or not the defence thereof or Liabilities in
respect thereof are covered by insurance), pending or, to the best of Emporia's
knowledge, threatened on the date hereof, against or involving Emporia, its
assets or its business except as are set forth on Schedule 3.10.


SECTION 3.11 Taxes. Except as set forth on Schedule 3.11: (a)(a)


(i) Emporia has filed or, if not yet due but due before Closing, will timely
file all Tax Returns required to be filed by it for all taxable periods ending
on or before the date of Closing and all such Tax Returns are or, if not yet
filed, will be, upon filing, true, correct and complete in all material
respects;


(ii) Emporia has paid, or if payment is not yet due but due before Closing, will
promptly pay when due to each appropriate Tax Authority, all Taxes of Emporia
shown as due on the Tax Returns required to be filed by it for all taxable
periods ending on or before the date of Closing;


(iii) the accruals for Taxes currently payable as well as for deferred Taxes
shown on the financial statements of Emporia as of the date of the Interim
Statements or the date of any financial statements delivered hereunder: (A)
adequately provide for all contingent Tax Liabilities of Emporia as of the date
thereof; and (B) accurately reflect, as of the date thereof, all unpaid Taxes of
Emporia whether or not disputed, in each case as required to be reflected
thereon in order for such statements to be in accordance with U.S. GAAP;



--------------------------------------------------------------------------------


 
(iv) no extension of time has been requested or granted for Emporia to file any
Tax Return that has not yet been filed or to pay any Tax that has not yet been
paid and Emporia has not granted a power of attorney that remains outstanding
with regard to any Tax matter;


(v) Emporia has not received notice of a Tax Deficiency and, to Emporia's
knowledge, no Tax Deficiency is proposed or threatened;


(vi) all Tax Deficiencies have been paid or finally settled and all amounts
determined by settlement to be owed have been paid;


(vii) there are no Tax Liens on or pending against Emporia or any of the assets,
other than those which constitute Permitted Liens;


(viii) there are no presently outstanding waivers or extensions or requests for
a waiver or extension of the time within which a Tax Deficiency may be asserted
or assessed;


(ix) no issue has been raised in any examination, investigation, suit, action,
claim or proceeding relating to Taxes which, by application of similar
principles to any past, present or future period, would result in a Tax
Deficiency for such period;


(x) there are no pending or threatened Tax Audits of Emporia;


(xi) Emporia has no deferred intercompany gains or losses that have not been
fully taken into income for income Tax purposes;


(xii) there are no transfer or other taxes (other than income taxes) imposed by
any state on Emporia by virtue of the Contemplated Transactions; and


(xiii) no claim has been made by any Tax Authority that Emporia is subject to
Tax in a jurisdiction in which Emporia is not then paying Tax of the type
asserted.


Each reference to a provision of the Code in this Section 3.12 shall be treated
for state and local Tax purposes as a reference to analogous or similar
provisions of state and local law.


(b) To Emporia’s knowledge, Emporia has collected and remitted to the
appropriate Tax Authority all sales and use or similar Taxes required to be
collected on or prior to the date of Closing and has been furnished properly
completed exemption certificates for all exempt transactions and has no
information otherwise or notice of any claim by any government or jurisdiction
with regards thereto. Emporia has maintained and has in its possession all
records, supporting documents and exemption certificates required by applicable
sales and use Tax statutes and regulations to be retained in connection with the
collection and remittance of sales and use Taxes for all periods up to and
including the date of Closing. With respect to sales made by Emporia prior to
the date of Closing for which sales and use Taxes are not yet due as of the date
of Closing, all applicable sales and use Taxes payable with respect to such
sales will have been collected or billed by Emporia and will be included in the
assets of Emporia as of the date of Closing.


SECTION 3.12 Compliance with Laws. Emporia is not in violation of any Orders and
to the best of Emporia’s knowledge, belief and information, any Laws of any
Governmental Bodies affecting Emporia or Emporia Common Stock.


SECTION 3.13 Environmental Matters. To the best of Emporia’s knowledge, belief
and information, Emporia is, and at all times has been, in full compliance with,
and has not been and is not in violation of or liable under, any Environmental
Law.


SECTION 3.14 Finders Fees. There is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of Emporia who might be entitled to any fee or commission from Emporia in
connection with the consummation of the Contemplated Transactions.


SECTION 3.15 Disclosure. Neither this Agreement, the Schedules hereto, nor any
reviewed or unaudited financial statements, documents or certificates furnished
or to be furnished to the Shareholders or Intent21 by or on behalf of Emporia
pursuant to this Agreement contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary in order
to make the statements contained herein or therein not misleading. There are no
events, transactions or other facts, which, either individually or in the
aggregate, may give rise to circumstances or conditions which would have a
material adverse effect on the general affairs or business of Emporia.


Article IV


COVENANTS AND AGREEMENTS


The Shareholders covenant to Emporia; and Emporia covenants to the Shareholders
that:


SECTION 4.1 Filings and Authorizations. The parties hereto shall cooperate and
use their respective best efforts to make, or cause to be made, all
registrations, filings, applications and submissions, to give all notices and to
obtain all governmental or other third party consents, transfers, approvals,
Orders and waivers necessary or desirable for the consummation of the
Contemplated Transactions in accordance with the terms of this Agreement
including without limitation the preparation of any SEC Documents required to be
filed with the SEC in connection with the transactions contemplated by this
Agreement; and shall furnish copies thereof to each other party prior to such
filing and shall not make any such registration, filing, application or
submission to which the Shareholders reasonably object in writing. All such
filings shall comply in form and content in all material respects with
applicable Law. The parties hereto also agree to furnish each other with copies
of such filings and any correspondence received from any Governmental Body in
connection therewith.



--------------------------------------------------------------------------------


 
SECTION 4.2 Confidentiality. Each party hereto shall hold in strict confidence,
and shall use its best efforts to cause all of its officers, employees, agents
and professional counsel and accountants, (collectively, "Representatives") to
hold in strict confidence, unless compelled to disclose by judicial or
administrative process, or by other requirements of Law, all information
concerning any other party which it has obtained from such party prior to, on,
or after the date hereof in connection with the Contemplated Transactions, and
each party shall not use or disclose to others, or permit the use of or
disclosure of, any such information so obtained, and will not release or
disclose such information to any other person, except its Representatives who
need to know such information in connection with this Agreement and who shall be
advised of the provisions of this Section 4.2. The foregoing provision shall not
apply to any such information to the extent; (i) known by any party prior to the
date such information was provided to such party in connection with the
Contemplated Transactions; (ii) made known to such party from a third party not
in breach of any confidentiality requirement; or (iii) made public through no
fault of such party or any of its Representatives.


SECTION 4.3 Expenses. The Shareholders, Emporia and Intent21 shall bear their
respective expenses, in each case, incurred in connection with the preparation,
execution and performance of the Transaction Documents and the Contemplated
Transactions, including, without limitation, all fees and expenses of their
respective Representatives.


SECTION 4.4 Tax Matters. The Shareholders and Emporia shall reasonably
cooperate, and shall cause their respective Representatives reasonably to
cooperate, in preparing and filing all Tax Returns, including maintaining and
making available to each other all records necessary in connection with the
preparation and filing of Tax Returns, the payment of Taxes and the resolution
of Tax Audits and Tax Deficiencies with respect to all taxable periods. Refunds
or credits of Taxes that were paid by Intent21 with respect to any periods shall
be for the account of Intent21.


SECTION 4.5 Further Assurances. At any time and from time to time after the date
of Closing, upon the reasonable request of any party hereto, the other
party(ies), shall do, execute, acknowledge and deliver, or cause to be done,
executed, acknowledged or delivered, all such further documents, instruments or
assurances, as may be necessary, desirable or proper to carry out the intent and
accomplish the purposes of this Agreement.


SECTION 4.6 Restricted Securities. The parties acknowledge and agree that the
Transferred Shares being issued or transferred pursuant to the Contemplated
Transactions are being issued or transferred pursuant to the exemption from the
registration requirements of the Securities Act of 1933, as amended (the
"Securities Act") and constitute "restricted securities" within the meaning of
the Securities Act. Such securities may not be transferred absent compliance
with the provisions of the Securities Act, other applicable Laws, and all stock
certificates evidencing such securities shall bear a legend to such effect and
to the effect that such shares are subject to the terms and provisions of this
Agreement.


SECTION 4.7 Due Diligence. Prior to the Closing Date The parties agree that each
of them shall be entitled, through its Representatives, to make such
investigation of the properties, businesses and operations of each other party,
and such examination of the books, records and financial condition of the other
parties, as such party reasonably deems necessary. Any such investigation and
examination shall be conducted at reasonable times, under reasonable
circumstances and upon reasonable notice. No investigation by a party shall
diminish or obviate any of the representations, warranties, covenants or
agreements of the other parties contained in this Agreement.


SECTION 4.8 Rescission of the Exchange If, on the sixth month anniversary of the
Closing, the prior thirty (30) day average closing price for the shares of
Emporia Common Stock (as quoted on the pink sheets electronic quotation system
or such other system or exchange where the Emporia Common Stock is traded) is
less than $0.25 per share (and adjusted to compensate for any reconfiguration or
other numerical change of the number of shares in issue in Emporia Common
Stock), the Shareholders shall have the option (which shall be exercised in a
writing and delivered to Emporia not less than ten (10) days following the
Determination Date) to either: (i) be issued to them additional shares of
Emporia Common Stock to compensate the Shareholders up to a maximum number of
shares equal to the net profit before Tax of Intent21 for the relevant period of
the previous tax year to be issued at 20 cents per share; or (ii) unwind the
Exchange (the “Rescission”) with the effect that the Transferred Shares shall be
returned to the Shareholders and the Emporia Common Stock issued to the
Shareholders shall be cancelled [provided that Intent21 has reached their basic
profit level of existing business as at the time of closing]; provided, however,
that if, at the time of the Rescission, the Shareholders are unable to deliver
all the Emporia Common Stock received at the Closing because it is loaned,
pledged, assigned or otherwise unavailable, the Rescission shall not be an
option for the Shareholders.. In the event of the Rescission, ongoing joint
business between Emporia and Intent21, if any, at the time of Rescission shall
remain the business of Emporia. Notwithstanding anything contained herein to the
contrary, in the event that the net profit before tax of Intent21 in the fiscal
year ended 2007 or 2008 does not exceed $150,000, Emporia may, at its option and
in its sole discretion, unwind the transaction and cancel the Emporia Common
Stock issued to the Shareholders and return the Transferred Shares.



--------------------------------------------------------------------------------


 
Article V


CONDITIONS TO CLOSING


SECTION 5.1 Conditions to the Obligations of the Parties. The obligations of the
Parties to consummate the Contemplated Transactions are subject to the
satisfaction of the following conditions:


(a) No Injunction. No provision of any applicable Law and no Order shall
prohibit the consummation of the Contemplated Transactions.


(b) No Proceedings or Litigation. No Claim instituted by any person (other than
pursuant to this Agreement) shall have been commenced or pending against
Intent21, Emporia, the Shareholders or any of their respective Affiliates,
officers or directors, which Claim seeks to restrain, prevent, change or delay
in any respect the Contemplated Transactions or seeks to challenge any of the
terms or provisions of this Agreement or seeks damages in connection with any of
such transactions.


SECTION 5.2 Conditions to the Obligations of the Shareholders. The obligations
of the Shareholders hereunder to consummate the Contemplated Transactions are
subject, at the option of the Shareholders, to the fulfilment prior to or at the
Closing of each of the following further conditions:


(a) Performance. Emporia shall have performed and complied in all material
respects with all agreements, obligations and covenants required by this
Agreement to be performed or complied with by it at or prior to the Closing
Date.


(b) Representations and Warranties. The representations and warranties of
Emporia contained in this Agreement and in any certificate or other writing
delivered by Emporia pursuant hereto shall be true in all material respects at
and as of the Closing Date as if made at and as of such time (except for those
representations and warranties made as of a specific date which shall be true in
all material respects as of the date made).


(c) No Material Adverse Change. From the date hereof through the Closing, there
shall not have occurred any event or condition that has had or could have a
material adverse effect on Emporia.


(d) Documentation. There shall have been delivered to Intent21 the following:


(i) a certificate, dated the Closing Date, of the Chairman of the Board and the
President of Emporia confirming the matters set forth in Section 5.2(a) (b) and
(c) hereof;


(ii) the stock certificates in the names of the Shareholders and in the amounts
of Emporia Common Stock as set forth on Exhibit A attached hereto; and


(iii) resolutions adopted by the board of directors of Emporia authorizing the
transactions contemplated hereby, certified by the Secretary of Emporia.


SECTION 5.3 Conditions to the Obligations of Emporia. All obligations of Emporia
to consummate the Contemplated Transactions hereunder are subject, at the option
of Emporia, to the fulfilment prior to or at the Closing of each of the
following further conditions:


(a) Performance. The Shareholders and Intent21 shall have performed and complied
in all material respects with all agreements, obligations and covenants required
by this Agreement to be performed or complied with by them at or prior to the
Closing Date.


(b) Representations and Warranties. The representations and warranties of the
Shareholders and Intent21, contained in this Agreement and in any certificate or
other writing delivered by the Shareholders and/or Intent21 pursuant hereto
shall be true in all material respects at and as of the Closing Date as if made
at and as of such time (except for those representations and warranties made as
of a specific date which shall be true in all material respects as of the date
made).


(c) No Material Adverse Change. From the date hereof through the Closing, there
shall not have occurred any event or condition that has had or could have a
material adverse effect on Intent21.


(d) Documentation. There shall have been delivered to Emporia the following:


(i) A certificate, dated the Closing Date, of the Chairman of the Board, the
President or Chief Financial Officer of Intent21 confirming the matters set
forth in Section 5.3(a) (b) and (c) hereof;


(ii) A certificate, dated the Closing Date, of the Secretary of Intent21 and the
Shareholders certifying, among other things, that attached or appended to such
certificate: (i) is a true and correct copy of Intent21's articles of
incorporation and all amendments thereto; and (ii) is a true and correct copy of
Intent21's memorandum of association;


(iii) resolutions adopted by the Shareholders authorizing the transactions
contemplated hereby, certified by the Secretary of Intent21; and


(iv) Transferred Share Certificate representing the Transferred Shares duly
endorsed in blank or accompanied by stock powers duly endorsed in blank and in
suitable form for transfer to Emporia by delivery.



--------------------------------------------------------------------------------


 
Article VI


INDEMNIFICATION


SECTION 6.1 Survival of Representations, Warranties and Covenants. (a)
Notwithstanding any right of Emporia fully to investigate the affairs of
Intent21 and the Shareholders and the rights of the Shareholders to fully
investigate the affairs of Emporia, and notwithstanding any knowledge of facts
determined or determinable by the Shareholders, Emporia, or Intent21, pursuant
to such investigation or right of investigation, the Shareholders and Emporia
have the right to rely fully upon the representations, warranties, covenants and
agreements of Intent21, the Shareholders and Emporia respectively, contained in
this Agreement, or listed or disclosed on any Schedule hereto or in any
instrument delivered in connection with or pursuant to any of the foregoing. All
such representations, warranties, covenants and agreements shall survive the
execution and delivery of this Agreement and the Closing hereunder.
Notwithstanding the foregoing, all representations and warranties of the
Shareholders, Intent21 and Emporia respectively, contained in this Agreement, on
any Schedule hereto or in any instrument delivered in connection with or
pursuant to this Agreement shall terminate and expire twenty four (24) months
after the date of Closing; provided, however, that the liability of the
Shareholders and Emporia shall not terminate as to any specific claim or claims
of the type referred to in Section 6.3 hereof, whether or not fixed as to
Liability or liquidated as to amount, with respect to which the Shareholders
and/or Emporia has been given specific notice on or prior to the date on which
such Liability would otherwise terminate pursuant to the terms of this Section
6.1(b), or which arise or result from or are related to a Claim for fraud.


SECTION 6.2 Obligation of the Shareholders to Indemnify. The Shareholders agree
to indemnify, defend and hold harmless Emporia (and their respective directors,
officers, employees, Affiliates, successors and assigns) from and against all
Claims, losses, Liabilities, Regulatory Actions, damages, deficiencies,
judgments, settlements, costs of investigation or other expenses (including
Taxes, interest, penalties and reasonable attorneys' fees and fees of other
experts and disbursements and expenses incurred in enforcing this
indemnification) (collectively, the "Losses") suffered or incurred by Emporia,
or any of the foregoing persons arising out of any breach of the representations
and warranties of the Shareholders contained in this Agreement, or of the
covenants and agreements contained in this Agreement or in the Schedules or any
other Transaction Document.


SECTION 6.3 Obligation of Emporia to Indemnify. Emporia jointly and severally
agree to indemnify, defend and hold harmless the Shareholders (and any heirs,
successor or assignee thereof) from and against any Losses suffered or incurred
by the Shareholders or any of the foregoing persons arising out of any breach of
the representations and warranties of Emporia, or of the covenants and
agreements of Emporia contained in this Agreement or in the Schedules or any
other Transaction Document.


SECTION 6.4 Notice and Opportunity to Defend Third Party Claims. (a)(a) Within
ten (10) days following receipt by any party hereto (the "Indemnitee") of notice
of any demand, claim, circumstance or Tax Audit which would or might give rise
to a claim, or the commencement (or threatened commencement) of any action,
proceeding or investigation that may result in a Loss (an "Asserted Liability"),
the Indemnitee shall give notice thereof (the "Claims Notice") to the party or
parties obligated to provide indemnification pursuant to Sections 6.2, or 6.3
(collectively, the "Indemnifying Party"). The Claims Notice shall describe the
Asserted Liability in reasonable detail and shall indicate the amount
(estimated, if necessary, and to the extent feasible) of the Loss that has been
or may be suffered by the Indemnitee.


(b) The Indemnifying Party may elect to defend, at its own expense and with its
own counsel, any Asserted Liability unless: (i) the Asserted Liability includes
a Claim seeking an Order for injunction or other equitable or declaratory relief
against the Indemnitee, in which case the Indemnitee may at its own cost and
expense and at its option defend the portion of the Asserted Liability seeking
equitable or declaratory relief against the Indemnitee, or (ii) the Indemnitee
shall have reasonably, and in good faith, after consultation with the
Indemnifying Party, concluded that: (x) there is a conflict of interest between
the Indemnitee and the Indemnifying Party which could prevent or negatively
influence the Indemnifying Party from impartially or adequately conducting such
defence; or (y) the Indemnitee shall have one or more defences not available to
the Indemnifying Party but only to the extent such defence cannot legally be
asserted by the Indemnifying Party on behalf of the Indemnitee. If the
Indemnifying Party elects to defend such Asserted Liability, it shall within ten
(10) days (or sooner, if the nature of the Asserted Liability so requires)
notify the Indemnitee of its intent to do so, and the Indemnitee shall
cooperate, at the expense of the Indemnifying Party, in the defence of such
Asserted Liability. If the Indemnifying Party elects not to defend the Asserted
Liability, is not permitted to defend the Asserted Liability by reason of the
first sentence of this Section 6.4(b), fails to notify the Indemnitee of its
election as herein provided or contests its obligation to indemnify under this
Agreement with respect to such Asserted Liability, the Indemnitee may pay,
compromise or defend such Asserted Liability at the sole cost and expense of the
Indemnifying Party. Notwithstanding the foregoing, neither the Indemnifying
Party nor the Indemnitee may settle or compromise any claim over the reasonable
written objection of the other, provided that the Indemnitee may settle or
compromise any claim as to which the Indemnifying Party has failed to notify the
Indemnitee of its election under this Section 6.4(b) or as to which the
Indemnifying Party is contesting its indemnification obligations hereunder. If
the Indemnifying Party desires to accept a reasonable, final and complete
settlement of an Asserted Liability so that such Indemnitee’s Loss is paid in
full and the Indemnitee refuses to consent to such settlement, then the
Indemnifying Party’s liability to the Indemnitee shall be limited to the amount
offered in the settlement. The Indemnifying Party will exercise good faith in
accepting any reasonable, final and complete settlement of an Asserted
Liability. In the event the Indemnifying Party elects to defend any Asserted
Liability, the Indemnitee may participate, at its own expense, in the defence of
such Asserted Liability. In the event the Indemnifying Party is not permitted by
the Indemnitee to defend the Asserted Liability, it may nevertheless participate
at its own expense in the defence of such Asserted Liability. If the
Indemnifying Party chooses to defend any Asserted Liability, the Indemnitee
shall make available to the Indemnifying Party any books, records or other
documents within its control that are necessary or appropriate for such defence.
Any Losses of any Indemnitee for which an Indemnifying Party is liable for
indemnification hereunder shall be paid upon written demand therefor.



--------------------------------------------------------------------------------


 
SECTION 6.5 Limits on Indemnification. (a)(a) Notwithstanding the foregoing or
the limitations set forth in Section 6.5(b) below, in the event such Losses
arise out of any fraud related matter on the part of any Indemnifying Party,
then such Indemnifying Party shall be obligated to indemnify the Indemnitee in
respect of all such Losses.


(b) The Shareholders shall not be liable to indemnify Emporia pursuant to
Section 6.2 above and Emporia shall not be liable to indemnify the Shareholders
pursuant to Section 6.3 above with respect to special, consequential or punitive
damages; or in respect of any individual Loss of less than $10,000.


SECTION 6.6 Exclusive Remedy. The parties agree that the indemnification
provisions of this Article VI shall constitute the sole or exclusive remedy of
any party in seeking damages or other monetary relief with respect to this
Agreement and the Contemplated Transactions, provided that, nothing herein shall
be construed to limit the right of any party to seek: (i) injunctive relief for
a breach of this Agreement; (ii) legal or equitable relief for a Claim for
fraud; or (iii) indemnity under the bylaws of Emporia if they are or have been a
director or officer of Emporia.


Article VII


SPECIFIC PERFORMANCE; TERMINATION


SECTION 7.1 Specific Performance. The Shareholders acknowledges and agrees that,
if they fails to proceed with the Closing in any circumstance other than those
described in clauses (a), (b), (c) or (d) of Section 7.2 below, Emporia will not
have adequate remedies at law with respect to such breach. In such event, and in
addition to each party's right to terminate this Agreement, each party shall be
entitled, without the necessity or obligation of posting a bond or other
security, to seek injunctive relief, by commencing a suit in equity to obtain
specific performance of the obligations under this Agreement or to sue for
damages, in each case, without first terminating this Agreement. The
Shareholders or Emporia specifically affirms the appropriateness of such
injunctive, other equitable relief or damages in any such action.


SECTION 7.2 Termination. This Agreement may be terminated and the Contemplated
Transactions may be abandoned at any time prior to the Closing:


(a) By mutual written consent of the Shareholders and Emporia;


(b) By the Shareholders if: (i) there has been a material misrepresentation or
material breach of warranty on the part of Emporia in the representations and
warranties contained herein and such misrepresentation or breach of warranty, if
curable, is not cured within ninety days after written notice thereof from the
Shareholders; (ii) Emporia has committed a breach of any covenant imposed upon
it hereunder and fails to cure such breach within thirty days after written
notice thereof from the Shareholders; or (iii) any condition to the
Shareholders” obligations under Article V becomes incapable of fulfilment
through no fault of the Shareholders and is not waived by Emporia;


(c) By Emporia, if: (i) there has been a misrepresentation or breach of warranty
on the part of the Shareholders in the representations and warranties contained
herein and such misrepresentation or breach of warranty, if curable, is not
cured within thirty days after written notice thereof from Emporia; (ii) the
Shareholders have committed a breach of any covenant imposed upon them hereunder
and fail to cure such breach within thirty days after written notice thereof
from Emporia; or (iii) any condition to Emporia’s obligations under Article V
becomes incapable of fulfilment through no fault of Emporia and is not waived by
the Shareholders; and


(d) By the Shareholders or by Emporia, if any condition under Section 5.1
becomes incapable of fulfilment through no fault of the party seeking
termination and is not waived by the party seeking termination.


SECTION 7.3 Effect of Termination; Right to Proceed. Subject to the provisions
of Section 7.1 hereof, in the event that this Agreement shall be terminated
pursuant to Section 7.2, all further obligations of the parties under this
Agreement shall terminate without further liability of any party hereunder
except that: (i) the agreements contained in Section 4.2 shall survive the
termination hereof; and (ii) termination shall not preclude any party from
seeking relief against any other party for breach of Section 4.2. In the event
that a condition precedent to its obligation is not met, nothing contained
herein shall be deemed to require any party to terminate this Agreement, rather
than to waive such condition precedent and proceed with the Contemplated
Transactions.


Article VIII


MISCELLANEOUS


SECTION 8.1 Notices. (a) Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally by hand or by
recognized overnight courier, or mailed (by registered or certified mail,
postage prepaid return receipt requested) as follows:



--------------------------------------------------------------------------------


 
If to Emporia, one copy to:


Thomas H. Adams


CEO


Emporia Inc


 


If to the Shareholders, one copy to:


Adrian Gleave


Managing Director


Intent 21 Ltd


(b) Each such notice or other communication shall be effective when delivered at
the address specified in Section 8.1(a). Any party by notice given in accordance
with this Section 8.1 to the other parties may designate another address or
person for receipt of notices hereunder. Notices by a party may be given by
counsel to such party.


SECTION 8.2 Entire Agreement. This Agreement (including the Schedules and
Exhibits hereto) and the collateral agreements executed in connection with the
consummation of the Contemplated Transactions contain the entire agreement among
the parties with respect to the subject matter hereof and related transactions
and supersede all prior agreements, written or oral, with respect thereto.


SECTION 8.3 Waivers and Amendments; Non-Contractual Remedies; Preservation of
Remedies. This Agreement may be amended, superseded, cancelled, renewed or
extended only by a written instrument signed by the Shareholders and Emporia.
The provisions hereof may be waived in writing by the Shareholders and Emporia,
as the case may be. Any such waiver shall be effective only to the extent
specifically set forth in such writing. No failure or delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof. Nor shall any waiver on the part of any party of any such right,
power or privilege, nor any single or partial exercise of any such right, power
or privilege, preclude any other or further exercise thereof or the exercise of
any other such right, power or privilege. Except as otherwise provided herein,
the rights and remedies herein provided are cumulative and are not exclusive of
any rights or remedies that any party may otherwise have at law or in equity.


SECTION 8.4 Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Nevada applicable to agreements made
and to be performed entirely within such State without regard to the conflict of
laws rules thereof.


SECTION 8.5 Consent to Jurisdiction. Each of the parties hereto irrevocably and
voluntarily submits to personal jurisdiction in the State of Minnesota and in
the Federal courts in such state in any action or proceeding arising out of or
relating to this Agreement and agrees that all claims in respect of such action
or proceeding may be heard and determined in any such court. If for any reason
the Federal courts in such state will not entertain such action or proceeding,
then the parties hereto irrevocably and voluntarily submit to personal
jurisdiction in the state courts located in the State of Minnesota in any action
or proceeding arising out of or relating to this Agreement and agree that all
claims in respect of any action or proceeding may be heard and determined in any
such court. Each of the parties further consents and agrees that such party may
be served with process in the same manner as a notice may be given under Section
8.1. The parties hereto agree that any action or proceeding instituted by any of
them against any other party with respect to this Agreement will be instituted
exclusively in the United States District Court located within the State of
Minnesota, or alternatively, in the State courts located therein. Each party
irrevocably and unconditionally waive and agree not to plead, to the fullest
extent permitted by law, any objection that they may now or hereafter have to
the laying of venue or the convenience of the forum of any action or proceeding
with respect to this Agreement in any such courts.


SECTION 8.6 Binding Effect; No Assignment. This Agreement and all of its
provisions, rights and obligations shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors, heirs and legal
representatives. This Agreement may not be assigned (including by operation of
Law) by any party hereto without the express written consent of the other party
and any purported assignment, unless so consented to, shall be void and without
effect.


SECTION 8.7 Exhibits. All Exhibits and Schedules attached hereto are hereby
incorporated by reference into, and made a part of, this Agreement.


SECTION 8.8 Severability. If any provision of this Agreement for any reason
shall be held to be illegal, invalid or unenforceable, such illegality shall not
affect any other provision of this Agreement, this Agreement shall be amended so
as to enforce the illegal, invalid or unenforceable provision to the maximum
extent permitted by applicable law, and the parties shall cooperate in good
faith to further modify this Agreement so as to preserve to the maximum extent
possible the intended benefits to be received by the parties.



--------------------------------------------------------------------------------


 
SECTION 8.9 Counterparts. The Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.


SECTION 8.10 Third Parties. Except as specifically set forth or referred to
herein, nothing herein express or implied is intended or shall be construed to
confer upon or give to any person other than the parties hereto and their
permitted heirs, successors, assigns and legal representatives, any rights or
remedies under or by reason of this Agreement or the Contemplated Transactions.


Article IX


DEFINITIONS


SECTION 9.1 Definitions. The following terms, as used herein, have the following
meanings:


"Affiliate" of any person means any other person directly or indirectly through
one or more intermediary persons, controlling, controlled by or under common
control with such person.


"Agreement" or "this Agreement" shall mean, and the words "herein", "hereof" and
"hereunder" and words of similar import shall refer to, this agreement as it
from time to time may be amended.


"Assets" shall mean all cash, instruments, properties, rights, interests and
assets of every kind, real, personal or mixed, tangible and intangible, used or
usable in the Business.


The term "audit" or "audited" when used in regard to financial statements shall
mean an examination of the financial statements by a firm of independent
certified public accountants in accordance with generally accepted auditing
standards for the purpose of expressing an opinion thereon.


"Business" shall mean the ownership and operation of the business of Intent21.


"Condition of the Business" shall mean the financial condition, prospects or the
results of operations of the Business, the Assets or Intent21.


"Contract" shall mean any contract, agreement, indenture, note, bond, lease,
conditional sale contract, mortgage, license, franchise, instrument, commitment
or other binding arrangement, whether written or oral.


The term "control", with respect to any person, shall mean the power to direct
the management and policies of such person, directly or indirectly, by or
through stock ownership, agency or otherwise, or pursuant to or in connection
with an agreement, arrangement or understanding (written or oral) with one or
more other persons by or through stock ownership, agency or otherwise; and the
terms "controlling" and "controlled" shall have meanings correlative to the
foregoing.


"GAAP" shall mean generally accepted accounting principles in effect on the date
hereof (or, in the case of any opinion rendered in connection with an audit, as
of the date of the opinion) in the subject jurisdiction.


"Governmental Bodies" shall mean any government, municipality or political
subdivision thereof, whether federal, state, local or foreign, or any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality or public body, or any court, arbitrator,
administrative tribunal or public utility.


The term "knowledge" with respect to: (a) any individual shall mean actual
knowledge of such individual; and (b) any corporation shall mean the actual
knowledge of the directors and executive officers of such corporation; and
"knows" has a correlative meaning. The terms "any Shareholder's knowledge," and
"Shareholder's knowledge," including any correlative meanings, shall mean the
knowledge of any Shareholder.


"Laws" shall mean any law, statute, code, ordinance, rule, regulation or other
requirement of any Governmental Bodies.


"Liability" shall mean any direct or indirect indebtedness, liability,
assessment, claim, loss, damage, deficiency, obligation or responsibility, fixed
or unfixed, choate or inchoate, liquidated or unliquidated, secured or
unsecured, accrued, absolute, actual or potential, contingent or otherwise
(including any liability under any guaranties, letters of credit, performance
credits or with respect to insurance loss accruals).


"Lien" shall mean any mortgage, lien (including mechanics, warehousemen,
labourers and landlords liens), claim, pledge, charge, security interest,
preemptive right, right of first refusal, option, judgment, title defect,
covenant, restriction, easement or encumbrance of any kind.


The term "person" shall mean an individual, corporation, partnership, joint
venture, limited liability company, association, trust, unincorporated
organization or other entity, including a government or political subdivision or
an agency or instrumentality thereof.



--------------------------------------------------------------------------------


 
"Receivables" shall mean as of any date any trade accounts receivable, notes
receivable, sales representative advances and other miscellaneous receivables of
Intent21.


"SEC" means the United States Securities and Exchange Commission.


"SEC Documents" means all forms, notices, reports, schedules, statements, and
other documents filed by Emporia with the SEC within the three years from the
Effective Time, whether or not constituting a "filed" document, and includes all
proxy statements, registration statements, amendments to registration
statements, periodic reports on Forms 10-KSB, 10-QSB, and 8-K, and annual and
quarterly reports to shareholders.


"Tax" (including, with correlative meaning, the terms "Taxes" and "Taxable")
shall mean: (i)(A) any net income, gross income, gross receipts, sales, use, ad
valorem, transfer, transfer gains, franchise, profits, license, withholding,
payroll, employment, excise, severance, stamp, rent, recording, occupation,
premium, real or personal property, intangibles, environmental or windfall
profits tax, alternative or add-on minimum tax, customs duty or other tax, fee,
duty, levy, impost, assessment or charge of any kind whatsoever (including but
not limited to taxes assessed to real property and water and sewer rents
relating thereto), together with; (B) any interest and any penalty, addition to
tax or additional amount imposed by any Governmental Body (domestic or foreign)
(a "Tax Authority") responsible for the imposition of any such tax and interest
on such penalties, additions to tax, fines or additional amounts, in each case,
with respect to any party hereto, the Business or the Assets (or the transfer
thereof); (ii) any liability for the payment of any amount of the type described
in the immediately preceding clause (i) as a result of a party hereto being a
member of an affiliated or combined group with any other person at any time on
or prior to the date of Closing; and (iii) any liability of a party hereto for
the payment of any amounts of the type described in the immediately preceding
clause (i) as a result of a contractual obligation to indemnify any other
person.


"Tax Return" shall mean any return or report (including elections, declarations,
disclosures, schedules, estimates and information returns) required to be
supplied to any Tax Authority.


"Transaction Documents" shall mean, collectively, this Agreement, and each of
the other agreements and instruments to be executed and delivered by all or some
of the parties hereto in connection with the consummation of the transactions
contemplated hereby.


SECTION 9.2 Interpretation. Unless the context otherwise requires, the terms
defined in this Agreement shall be applicable to both the singular and plural
forms of any of the terms defined herein. All accounting terms defined in this
Agreement, and those accounting terms used in this Agreement except as otherwise
expressly provided herein, shall have the meanings customarily given thereto in
accordance with GAAP as of the date of the item in question. When a reference is
made in this Agreement to Sections, such reference shall be to a Section of this
Agreement unless otherwise indicated. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The use of the neuter gender herein shall be
deemed to include the masculine and feminine genders wherever necessary or
appropriate, the use of the masculine gender shall be deemed to include the
neuter and feminine genders and the use of the feminine gender shall be deemed
to include the neuter and masculine genders wherever necessary or appropriate.
Whenever the words "include", "includes" or "including" are used in this
Agreement, they shall be deemed to be followed by the words "without
limitation."


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]


 


IN WITNESS WHEREOF, the undersigned have executed this Stock Exchange Agreement
as of the date set forth above.


EMPORIA:
EMPORIA, INC.




By:
Tom Adams
Chief Executive Officer and President




INTENT21:
INTENT21 LTD.
 
By:
Name:


Title:



--------------------------------------------------------------------------------


 
SHAREHOLDERS:




______________________________________


Name:
Amount of Shares of Intent 21 owned:________


 


______________________________________


Name:
Amount of Shares of Intent 21 owned:________


 


______________________________________


Name:
Amount of Shares of Intent 21 owned:________




______________________________________


Name:
Amount of Shares of Intent 21 owned:________






______________________________________


Name:
Amount of Shares of Intent 21 owned:________


 


_____________________________________


Name:
Amount of Shares of Intent 21 owned:________


 
______________________________________


Name:
Amount of Shares of Intent 21 owned:________
 
 
 

--------------------------------------------------------------------------------

 
 